 

 

   

Case 2:20-mj-00101 Document 1-1 Filed on 01/11/20 in TXSD |Page 1 of 1

linkteg Siates ony;
Southern Districe cpu
FILED 'eXas

JAN 14 2020
David J Bradtey, Cle of cous

CONTINUATION OF CRIMINAL COMPLAINT

AFFIDAVIT

_ In support of Criminal! Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

Vv.
Daniel CASTRO-Cruz Case Number: 2:20-—M

At this time, there is no evidence to indicate Daniel CASTRO-Cruz has applied for re-admission into the United States by the
United States Attorney General or the Secretary of the Department of Homeland Security. RGV North Prosecutions presented the
facts to the Assistant United States Attorney's Office which accepted the case for prosecution of 8 USC 1326, Re-entry after
Deportation.

Submitted by reliable electronic means, sworn to, signature attested telephonically per Fed.R.Crim.P.4.1, and probable cause found on

January, 2020

 
 
    

 

  

     

 

0 Adam=—Bordér

$ eltols, Adan atrol Agent
Signature of Comptaindnt

  

 

of Judicial Officer

 

       
